Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on August 31, 2021 is acknowledged.
                                            Status of the Application
2. Claims 1-2, 7-13, 16-20 and 26 along with elected SEQ ID NO: 3 are pending under examination.  Claims 14-15 and 27 along with nonelected SEQ ID No: were previously withdrawn from further consideration as being drawn to non-elected group. Claims 3-6 and 21-25 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the following reasons. The action is made Final necessitated by the amendment.
Response to Arguments:
3. The objection to claim informalities has been withdrawn in view of the amendment.
4. The rejection of claims under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
5. The rejection of claims 1-2, 7-12 and 16-20 under 35 USC 103(a) as being unpatentable over Bernitz in view of Gelfand has been withdrawn in view of the amendment.
6. The rejection of claims 13, and 26 under 35 USC 103(a) as being unpatentable over Bernitz in view of Gelfand and further in view of Gao has been withdrawn in view of the amendment.
New Rejections necessitated by the Amendment
Claim Rejections - 35 USC § 112
7.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the length of the target polynucleotide and the padlock probe and the claim 1 upon which the instant claims depend require that the target polynucleotide containing only three bases and probe containing only three bases. The meets and bounds of the claims are unclear and indefinite because it is not clear how only three base containing target polynucleotide and only three base containing probe would be longer than three bases. 
Claim Rejections - 35 USC § 103
8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.  Claims 1-2, 7-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0105300) in view of Kim et al. (US 2015/0005176).
      Chen et al. teach a method of clam 1-2, for detecting a target polynucleotide sequence in a sample comprising: a circularization step comprising combining the target
polynucleotide sequence with (a) a padlock probe polynucleotide sequence comprising
a 5’ end complementary to a first section and a 3’ end complementary to a second section of the target polynucleotide sequence adjacent to the first section, 
and (b) a ligase, to form a circular padlock probe (see entire document, at least para 0098-0099, 0107-0111, 0072);
(2) an amplification step comprising combining the circular padlock probe with (a)
a polymerase, and (b) a mixture of three deoxynucleotide triphosphates (dNTPs), and optionally (c) a start primer comprising a polynucleotide sequence complementary to a portion of the padlock probe polynucleotide sequence, to form antisense copies of the padlock probe (see entire document, at least para 0098-0099, 0107-0111, 0072); and
(3) a detection step comprising identifying the antisense copies of the padlock probe
(see entire document, at least para 0098-0099, 0107-0111, 0072).
  With reference to claims 7-8, Chen et al. teach that the target polynucleotide
sequence is about 20 to about 40 nucleotides in length and the padlock probe is about
50 to about 200 nucleotides in length (see entire document, at least para 0072).
           With reference to claims 9-11, Chen et al. teach that the target nucleic acid is a

      With reference to claims 16-17, Chen et al. teach that the steps (1) and (2) are
performed in a single vessel and at a temperature between 20 and 40 C (see entire
document, at least para 0106, 0098-0099).
     With reference to claim 18, Chen et al. teach that the ligase is T4 ligase or
PBCV-1 ligase (see entire document, at least para 0098-0099, 0072).
     With reference to claim 20, Chen et al. teach that the mixture of dNTPs comprise dUTP and prior to detection step cleaving the product of amplification with uracil-glycosylase to generate single-stranded amplification products and repeating the amplification step (see entire document, at least para 0098-0099, 0072)
        However Chen et al. did not teach target consisting of only three bases selected from A, C, G or T (or U) and probe containing three bases.
           With reference to claims 1-2, 7-11 and 16-20, Kim et al. teach a method for detecting a target polynucleotide in a sample using bisulfite treated target nucleic acid with probe comprising nucleotide analog, wherein the ummethylated cytosines in the target nucleic acid are converted to uracil by sodium bisulfite treatment and amplifying the target nucleic acid to detect the target sequence, wherein uracil residues in the target nucleic acid strand generates a complementary adenosine residues, which generates guanine-free complementary strands and use of a probe containing three bases for differentiating methylated and unmethylated target nucleic acids and thereby detecting genetic variation including detection of tandem repeats and use of 
             It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen et al. with target consisting of only three nucleotides or cytosine free target nucleic acid and use of corresponding probe comprising complementary bases with the target polynucleotide as taught by Kim et al. et al. to develop an improved method for detecting a variation in a target polynucleotide in a sample. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation of success that the combination would improve the sensitivity and specificity of the method because Kim et al. explicitly taught that detecting genetic variation in a target nucleic acid consisting of only three bases and probe comprising three bases by detecting methylation pattern and tandem repeat variations (see at least 0156-0158, 0478) and such a modification of the method would increase the sensitivity and specificity of detecting a target nucleic acid which is considered obvious over the cited art. 
B. Claims 12-13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0105300) in view of Kim et al. (US 2015/0005176) as applied to claims 1-2, 7-11 and 16-20  above, and further in view of Gao et al. (US 10,508,312).
      Chen et al. in view of Kim et al. teach a method for detecting a target polynucleotide in a sample as discussed above in section 8A. However Chen et al. and Kim et al. did not specifically teach pathogen polynucleotide is a flavivirus, Zika virus and the
polynucleotide sequence comprising sequence of SEQ ID NO:3.

wherein Gao et al. teach said polynucleotide is a ZIka virus and the polynucleotide
comprises a sequence having 100% homology to the sequence of SEQ ID NO:3 (see entire document, at least col. 56, line 10-30, col. 59, line 33-43 and the following
sequence alignment).
For SEQ ID No:3
; Sequence 192, Application US/15618834
; Patent No. 10508312
; GENERAL INFORMATION
; APPLICANT: Gen-Probe Incorporated
; APPLICANT:Kui, GAO
; APPLICANT:Jeffrey, LINNEN
; TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR DETECTING ZIKA
VIRUS NUCLEIC ACID
; FILE REFERENCE: DIA.0025.03
; CURRENT APPLICATION NUMBER: US/15/618,834
; CURRENT FILING DATE: 2017-06-09
; PRIOR APPLICATION NUMBER: 62/348,563
; PRIOR FILING DATE: 2016-06-10
; NUMBER OF SEQ ID NOS: 198
; SOFTWARE: PatentIn version 3.5
; SEQ ID NO 192
; LENGTH: 507
; TYPE: DNA
; ORGANISM: Artificial Sequence
; FEATURE:
; OTHER INFORMATION: in vitro transcript
US-15-618-834-192
Query Match Score 19; DB 3; Length 507;
Best Local Similarity 100.0%;
Matches 19; Conservative 0; Mismatches 0; Indels 0; Gaps 0;

Qy  1  TTTCCTGGGCCTTATCTCC 19
       |||||||||||||||||||
Db 141 TTTCCTGGGCCTTATCTCC 123

        It would have been a prima facie obvious to one of ordinary skill in the art
before the effective filing date of the invention to modify the method of Chen et al. and
Kim et al. with the target polynucleotide as Zika virus as taught by Gao et al. to
develop an improved method for detecting Zika virus pathogen in a sample. The ordinary person skilled in the art would have motivated to combine the references to
develop an improved method with a reasonable expectation of success that the

because Gao et al. explicitly taught that the method detecting Zika virus target
polynucleotide in a sample using specific polynucleotide sequence of SEQ ID NO: 3
(see entire document, at least col. 59, line 33-43) and such a modification of the method would increase the specificity of detecting Zika virus target nucleic acid which is considered obvious over the cited art.
                                                         Conclusion
           No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637